Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 01, 2021

The Court of Appeals hereby passes the following order:

A21A1097. FIRST AMERICAN BANK & TRUST COMPANY v. BARROW.

      First American Bank & Trust Company appeals from the trial court’s second
order for sanctions against the appellee, contending that the sanctions imposed by the
trial court should have been more severe. In light of our decision in case no.
A21A1096 to affirm the grant of summary judgment to the appellant, this appeal is
now moot and, therefore, subject to dismissal. See Scarbrough Group v. Worley, 290
Ga. 234, 236 (719 SE2d 430) (2011) (“A case is moot when its resolution would
amount to the determination of an abstract question not arising upon existing facts or
rights[.]”) (citations and punctuation omitted). Accordingly, this appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/01/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.